122 F.3d 1137
TRANSIT CASUALTY COMPANY, Plaintiff/Appellee,v.SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST, Defendant/Appellant.
No. 97-1090.
United States Court of Appeals,Eighth Circuit.
Oct. 15, 1997.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Before WOLLMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and BEEZER,1 Circuit Judge.

ORDER
Prior report:  122 F.3d 1136

3
Upon consideration of appellant's petition for rehearing, it appears to the court:  (1) that the facts upon which the law of offset is applied in our opinion filed September 5, 1997, may not be accurate and (2) that the record before the district court may not be sufficient to resolve disputed questions of fact.  Now therefore, it is


4
ORDERED that appellant's petition for rehearing is granted, limited to the questions presented in the following briefing order.    It is further,


5
ORDERED that the parties shall each file a supplemental letter brief of not more than 10 pages in which the following questions are addressed:


6
(1) Whether the record in the district court, as presently constituted, is sufficiently developed to support a factual finding that Selective and Transit are mutually indebted.


7
(2) Whether the discussion of mutual indebtedness found in our opinion should be deleted from the opinion and in place of such discussion, the court should remand this case to the district court for the resolution of disputed questions of fact.


8
The briefs of the parties shall be filed simultaneously on or before the 21st day after the date of this order.  No response shall be filed without further order of the court.



1
 The Honorable Robert R. Beezer, United States Circuit Judge for the Ninth Circuit Court of Appeals, sitting by designation